62 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Leo D. VanSCOY, Appellee,v.THE TOWN OF BETHEL HEIGHTS, Arkansas;  Gary Howard,Individually and in His Capacity as Mayor of Bethel Heights,Arkansas;  Dwayne Butler, Individually and in His Capacityas Town Councilman of Bethel Heights, Arkansas, Appellants.
No. 95-1316.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 7, 1995.Filed:  Aug. 14, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
The Town of Bethel Heights, Arkansas, its mayor, and a town councilman appeal the district court's1 denial of summary judgment.  The court denied summary judgment following the individual defendants' assertion of qualified immunity to the 42 U.S.C. Sec. 1983 claims of Leo D. VanScoy, the former Chief of Police of Bethel Heights, arising from his suspension and termination.


2
VanScoy, the Chief of Police and sole law enforcement officer in Bethel Heights, alleged that the town, Mayor Gary Howard, and Town Councilman Dwayne Butler, violated his constitutional rights by terminating him without a hearing and publishing stigmatizing remarks about him, in retaliation for statements VanScoy made regarding wrongful acts committed by Howard and Butler.  The district court partially granted and partially denied defendants' motion for summary judgment on the merits, and denied Howard and Butler's motion based on qualified immunity.


3
We have jurisdiction over the qualified immunity issue.  Mitchell v. Forsyth, 472 U.S. 511, 530 (1985);  Reece v. Groose, No. 94-2165, slip op. at 6 (8th Cir.  July 20, 1995).  We dismiss as unappealable the denial of summary judgment to Bethel Heights.  See Lloyd v. Housing Auth. of Kirksville, No. 94-2068, slip op. at 3-4 (8th Cir.  July 6, 1995).  As to Howard and Butler, we agree with the district court that VanScoy established a dispute as to facts relevant to the objective reasonableness of Howard's and Butler's actions in light of clearly-established law.  See Engle v. Townsley, 49 F.3d 1321, 1323 (8th Cir.1995).


4
Accordingly, we affirm the denial of summary judgment to Howard and Butler for the reasons stated in the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas